 In the Matter of CROSS PAPER PRODUCTS CORPORATION,EMPLOYERandJEANT. PEDRO, PETITIONERandINTERNATIONAL BROTHERHOOD OFPULP, SULPHITERPAPER MILL WORKERS,LOCALUNIONNo.318,A. F. L., UNIONCase No.°?-RD-23.Decided April 19, 1948Mr. Robert L. Hoffman,of New York City, for the Employer.-Miss Jean T. Pedro,of New York City, for the Petitioner.Mr. Bernard Ri f icin,of New York City, for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at New York City, on January 16, 1948, before Robert Silagi,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTIi1.THE BUSINESS OF THE EMPLOYERCross Paper Products Corporation, a New York corporation hav-ing its principal office and place of business in New York City, isengaged in the manufacture of paper tubes and containers.Duringthe year 1947, the Employer purchased raw materials valued in excessof $100,000, more than half of which originated from points outsidethe State of New York. During the same period, the Employer'ssales of manufactured products exceeded $500,000 in value, more than40 percent of which represented shipments to customers located outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston, Reynolds, and Gray)77 N : L. R. B., No. 20.149788886-49-vol 77-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that the Unionis no longer the representative of the Employer's employees as definedin Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the American Federa-tion of Labor, is currently recognized by the Employer as the bargain-ing representative of employees at the Employer's plant.III:THE QUESTION CONCERNING REPRESENTATIONOn December 26, 1946, following a consent election,2 the Employerrecognized the Union as the bargaining representative of the Em-ployer's production and maintenance employees.Thereafter, theUnion and the Employer entered into a collective bargaining con-tract to terminate on January 20, 19483The instant petition was filedon November 25, 1947.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that production and maintenance employees atthe Employer's New York City plant, excluding office and clerical em-ployees, chauffeurs, professional employees, guards, and supervisors,constitute an appropriate unit.They disagree, however, concerningthe unit placement of machinists.The Union seeks to exclude machinists on the theory that machinistshave separate problems and cannot be adequately serviced by theUnion's representatives.The Petitioner would include machinists inthe unit on the basis of their inclusion in the past bargaining contract-The Employer takes no position with respect to the placement of ma-chinists.The Employer lists six machinists on its pay roll.Although allmachinists are employed in the machine shop, only three of them areskilled employees, and they receive 10 to 15 percent more in pay thanproduction employees.Machinists are hourly paid, as are otherem-Case No 2-R-7375'Noneof theparties contendsthat the contraact is a bar to this proceeding4At thehearing,the Unionmoved to dismiss the decertification petition on the groundthat thePetitioner has not submitted a substantial showing of defection from the Unionamong the employees in the appropriate unitin proceedings for decertification,as in proceedings for investigation and certificationof representatives,a prima facieshowing of interest by the Petitioner is an administrativeexpedient and is not subject to direct or collateral attack.Matter of 0 D. Jennings & Co68 N L R B 516;Matter ofWalt Disney Productions,76 N. L R B 121. CROSS PAPER PRODUCTS CORPORATION151ployees.Their principal work consists of the construction, repair,and maintenance of plant machinery.The record discloses that the Employer's contract with the Uniontreats machinists as an included category, and that this contract fol-lowed the agreed unit in the consent election, wherein machinists werepermitted to vote.In the absence of any cogent reason for their exclusion, we shallinclude the machinists in the unit.'We find that all production and maintenance employees at the Em-ployer's New York City plant, including machinists, but excludingoffice and clerical employees, chauffeurs, professional employees,guards, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESThe Employer's plant was originally located on 3rd Avenue, Bronx,New York,Due to the construction of a housing project in this area,the Employer was eventually forced to move from this location.TheEmployer secured comparable accommodations in another section ofthecity,prior to the time that it was required to move.As the newaccommodations were prepared, it transferred machinery, supplies,and furnishings to them.Concurrent with the transfer of its operations from the old to thenew location, the Employer experienced a sharp reduction in the num-ber of orders received.This, in turn, necessitated a reduction in theworking force.As orders increased, however, employees were re-called in the order of their seniority, although no assurance of reem-ployment had been given to them at the time of their dismissal. Duringthe year 1947, the number of employees on the Employer's pay rollvaried from 150 in January to 173 in March, and then to a low of 51in October.The Union requests that voting eligibility be based on the Em-ployer's pay roll of May 6, 1947, so as to permit employees who werereleased during the summer of 1947 to participate in the election.It bases this request upon the theory that the' transfer of the Em-ployer's operations occasioned the reduction in the working force, andurges that the new plant can accommodate the full complement ofemployees.The Employer and the Petitioner, however, insist thatthose employees released during the summer of 1947 have no reasonableexpectancy of reemployment and therefore should be considered dis-Matter of Peterson d Lytle,60 N. L. R. B. 1070. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDchargees who have lost their employee status.The Employer furthercontends that the number of persons whom it employs is determinedsolely by the number of pending orders, and that it has no way offoretelling the number of employees it will need in the future.The record does not indicate a likelihood that the employees re-leased in 1947 have any prospect of immediate reinstatement.Al-though the Employer may possibly rehire many of these employees atsoma future date, at the present time the Employer considers thempermanently severed from its force.Accordingly, we find that theemployees released in 1947 were discharged, and not temporarily laid,off, and they are not eligible to vote in the election 6We shall direct that the question concerning representation whichexists be resolved by an election by secret ballot, subject to the limita-tions and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Cross Paper Products Corporation,New York City, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Second Region, and subject to Sections 203.61 and 203.62, ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Brotherhood ofPulp, Sulphite & Paper Mill Workers, Local Union No. 318, A. F. L.,for the purposes of collective bargaining.Matter of Wells Furniture Company,71 N. L.R. B 1469.